DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to for the following reasons:
1) in line 5 of claim 1, the reference character “3a” is shown in the drawings, but the claim recites it as “an inner side (3a) of the pulley” and 3a doesn’t point to a pulley 3 but to a vertical extension to which the pulley 3 seems attached at its lower point;
2) in line 4, the claim requires “a transmission shaft (4) connected to the pulley (3)”, but according to the drawings filed, pulley 3 does not seem connected to transmission shaft 4.  If the pulley 3 is attached to the shaft 4 or threaded rod section 7, this isn’t shown as explained in the specification.  Note too that the original discussed that “the pulley 3 installed on two ends of the threaded rod 7”, however, pulley 3 is not on the threaded rod 7 as shown.
3) the drawings fail to show the details that demonstrate how the “pulley 3 is driven to follow rotating to transport earth, water, tools [etc...]” as explained in paragraph [0025] of the specification.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 
Specification
The disclosure is objected to because of the following informalities: 
1) the examiner is unsure how “the pulley 3 is driven to follow rotating to transport earth, water, tools and other building materials”.  How does the pulley transport anything?  Does it drive wheels such that this is a vehicle somehow?  Where are the wheels if it does, is 6 a wheel for a vehicle, or merely to align the belt 8?  Does the pulley transport by lifting the support device?  How does it “transport” as explained?  How does this work?  Please explain.
Appropriate correction is required.

2) The amendment filed 02/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is in this way, the pulley 3 is connected with the pair of threaded rods 7 through the transmission shaft 4...the pulley 3 is driven to follow rotating to transport earth, water, tools and other building materials supported by the support device”. As explained, this appears to change the scope of the original disclosure to create new matter.  For one, what does “the pulley 3 is driven to follow rotating to transport earth” mean exactly?  Also, why change this from “the pulley 3 installed on two ends of the threaded rod 7” as previously explained but removed from the specification?  Note that it is still unclear how the pulley is connected and able to “follow rotating to transport earth, water, tools [etc.]”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
- in line 2, “installed on bottom four corners” appears grammatically incorrect, shouldn’t this be --on four corners of a bottom of the base-- instead?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 
- in lines 5-6, “the inner side (2a) of the other of the hydraulic support rods” provides a lack of proper antecedent basis.  Note that only an inner side of the claimed “one” was properly introduced, not an inner side of “the other”.  Also note that “hydraulic supports” is not limited to only 2 supports, therefore “the other of the hydraulic support rods” is also indefinite and provides a lack of proper antecedent basis - further note that “hydraulic support rods installed on bottom FOUR corners” as claimed seems to require 4 hydraulic support rods, and not two.  Please clarify.
Claims 2, 3, and 6 are at least rejected for depending from a rejected claim such as claim 1.
Allowable Subject Matter
No claims are being indicated as allowable due to the 112b rejection and objectionable matters as applied above.

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P CAHN/          Primary Examiner, Art Unit 3634